DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/753,525, filed on 3 April 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1, 12 and 15 recite “…provide an envelope correlation coefficient of less than 0.1 for said apertures at the first frequency.” However, Applicant’s Specification, paragraphs 259-260 explicitly state “An advantageous limit for having correlated radiation sources is having a threshold value larger than 0.1. …. the ECC between adjacent focused radiation sources 303 of the same aperture 201 is preferably larger than a threshold of 0.5.”
Appropriate correction is respectfully requested. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “an area of the surface defined by the closed curve is smaller than the area of the surface defined by the closed edge curve.” It is unclear how the area of the surface defined by the closed curve (230) is smaller, if the surface defined by the closed edge curve (223/227) is contained within the “closed curve” (230) (as shown in figures 1a and 1b of applicant’s drawings). Clarification in respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lilja (WO 2016/027007, as disclosed in Applicant’s IDS), in view of Alfakhri et al. (“Design and analysis of compact size dual polarised ultra wideband MIMO antennas with simple decoupling structure”, 2016 21st International Conference on Microwave, Radar and Wireless Communications (MIKON), May 2016).

Regarding claim 1, Lilja in figures 1-12c discloses a wall or facade structure (p. 5, lines 17-21) for improving quality of reception of a wireless communication device inside a building from a base station located outside of the building (see figures 7-12c), said building having the wall or facade structure as a part of a building envelope (Fig. 7-12c), wherein said wall or facade structure is configured to boost transmission of electromagnetic signals through the building envelope (see p17:19-p18:6), said wall or facade structure comprising at least one electrically conductive low emissivity surface (see 7: 14-19 and 8:30–34), wherein the wall or facade structure comprises a first aperture and a second aperture (Figures 4 and 5; a first set 20 of
slot radiators and second set 22 slot radiators), wherein:
said first aperture and said second aperture (20 and 22 )are isolated from each other (see Fig. 4) for providing narrow aperture diffraction (See p. 14 lines 7-20: “slot radiators placed in a row in the vertical direction make the radiation beam of the repeater structure narrower in the vertical direction”) and to obtain diversity reception (“large fan-shaped over-the-horizon radiation pattern”) at a first frequency in shadow areas inside the building (see 15:1-7). 
Lilja does not disclose: “and a distance between said first aperture and said second aperture is between 1 and 10 meters to provide an envelope correlation coefficient of less than 0.1 for said apertures at the first frequency”.
However, Lilja teaches that the modification can be made to the slots and their separation distances according to the lowest frequency of operations (see 14: 22-31: “the distance of the slots from each other, their directions and dimensions affect the radiation properties of the slot radiators, such as the directivity and the polarization, as well as the frequency range in which the waveguide is intended to operate”) Moreover, Lilja teaches that several modifications can be made to the apertures (slots) in the wall or facade structure taking into account the field patterns of all the excited waveguide modes and the surface currents induced by them. Arrayed in a row, the radiating resonant slots act as an antenna array, so that the radiation pattern formed by them can be examined by well-known rules for designing antenna arrays. (see 12:16-26)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ Liljs teachings of analyzing surface currents by well-known rules for designing antenna arrays to determine “a distance between said first aperture and said second aperture is between 1 and 10 meters to provide an envelope correlation coefficient of less than 0.1 for said apertures at the first frequency”, as claimed because surface current equations in combination with Maxwell’s equations can arrive to the claimed parameters using antenna array analysis which was well known at the time the invention was made. (see p. 12-13)
Moreover, for the sake of argument, envelope correlation coefficient calculation and design were well known in the art, for instance, Alfakhri teaches  that the space  between antenna elements is an important factor for coupling and decoupling of electric fields between neighboring antennas in MIMO systems. It is required that MIMO antennas to be characterized for their diversity performance. In a diversity system, the signals are usually correlated due to the distance between the antenna elements. In addition, Alfakhri teaches how to evaluate the   envelope correlation coefficient calculated from scattering parameters of the antennas system. Thus, achieving an envelope correlation coefficient of less than 0.1 using the relationship between the correlation and diversity gain. (see page 3 figure 7 and equations (1) and (2))
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a structure wherein “a distance between said first aperture and said second aperture is between 1 and 10 meters to provide an envelope correlation coefficient of less than 0.1 for said apertures at the first frequency” using Alfakhri in the Lilja structure to form the claimed invention because it was known at the time of the invention that in a diversity system, the signals are usually correlated due to the distance between the antenna elements; and that it is required to minimize the correlation because the relationship between the correlation and diversity gain is that the lower is the correlation, the higher will be the diversity gain and vice versa. (Alfakhri p.3 Col. 2)

Regarding claim 2, Lilja in figures 3b – 12b discloses a structure wherein said first aperture and said second aperture are in the same electrically conductive low emissivity surface.

Regarding claim 3, Lilja in figures 3b–12b discloses a structure further comprising a first electrically conductive low emissivity surface and a second electrically conductive low emissivity surface (i.e. exterior walls of 10 in figure 4a), wherein said first aperture (21) is in the first electrically conductive low emissivity surface and said second aperture (23) is in the second electrically conductive low emissivity surface.

Regarding claim 4, Lilja in figures 3b-12b discloses a structure further comprising at least one insulation glass unit having the at least one electrically conductive low emissivity surface, wherein said at least one insulation glass unit comprises said first aperture and said second aperture. (see 20:24-34)

Regarding claim 5, Lilja in figures 3b-12b and page 20, lines 24-34 discloses a structure further comprising at least a first insulation glass unit having at least a first electrically conductive low emissivity surface and a second insulation glass unit having at least a second  electrically conductive low emissivity surface, wherein said first aperture (21) is in the first electrically conductive low emissivity surface and said second aperture (23) is in the second electrically conductive low emissivity surface. 

Regarding claim 6, as best understood, Lilja in figures 4a and 5a discloses a structure wherein a circumference of said at least one electrically conductive low emissivity surface forms a closed edge curve (closed slot 21), at least one of said first aperture and said second aperture are within said closed edge curve, a circumference of the aperture within said closed edge curve forms a closed curve (area inside the slot), and an area of the surface defined by the closed curve (internal area of the slot) is smaller than the area of the surface defined by the closed edge curve (external area of the slot).

Regarding claim 7, Lilja in figures 4a and 5a discloses a structure wherein at least one of said first aperture and said second aperture (21) comprises an array of slot radiators (set 20 and/or 21 of slot radiators).

Regarding claim 8, Lilja in figures 4a and 5a discloses a structure wherein a physical width of each of said first aperture and said second aperture (slots 21/23) is less than a wavelength at the first frequency (half a wavelength, see 14:22-31)

Regarding claim 9, Lilja in figures 3 discloses a structure wherein said first aperture and said second aperture (slots) are isolated from each other (see separation distances), wherein each of the isolated apertures comprises a plurality of focused radiation sources next to each other in a direction defined by the physical width of the aperture (see figure 3b and page 15: The set of slot radiators radiating to a shadow area can be modified to cover a large fan-like area within the shadow area or to direct radiation in a pen-like beam), 
Lilja does not explicitly discloses: “wherein said first aperture and said second aperture are configured to provide envelope correlation coefficient larger than 0.1 between any of said adjacent focused radiation sources for separating said first aperture and said second aperture by binding the adjacent focused radiation sources within the first aperture together”.
However, Lilja teaches that the modification can be made to the slots and their separation distances according to the lowest frequency of operations (see 14: 22-31: “the distance of the slots from each other, their directions and dimensions affect the radiation properties of the slot radiators, such as the directivity and the polarization, as well as the frequency range in which the waveguide is intended to operate”) Moreover, Lilja teaches that several modifications can be made to the apertures (slots) in the wall or facade structure taking into account the field patterns of all the excited waveguide modes and the surface currents induced by them. Arrayed in a row, the radiating resonant slots act as an antenna array, so that the radiation pattern formed by them can be examined by well-known rules for designing antenna arrays. (see 12:16-26)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ Liljs teachings of analyzing surface currents by well-known rules for designing antenna arrays so that “said first aperture and said second aperture are configured to provide envelope correlation coefficient larger than 0.1 between any of said adjacent focused radiation sources for separating said first aperture and said second aperture by binding the adjacent focused radiation sources within the first aperture together”, because surface current equations in combination with Maxwell’s equations can arrive to the claimed parameters using antenna array analysis which was well known at the time the invention was made. (p. 12-13)
In addition, Alfakhri teaches a structure wherein said first aperture and said second aperture (Figure 1(c): apertures created in between conductors isolated by decoupling structures (DS))  are configured to provide envelope correlation coefficient larger than 0.1 (p.3 Col 2: between 0 and 0.5) between any of said adjacent focused radiation sources for separating said first aperture and said second aperture by binding the adjacent focused radiation sources within the first aperture together (see figures 2, 6-7 and page 3, wherein envelope relation coefficient can be determined based in the relationship between correlation and gain given by equations (1-2) and wherein apertures are bounded together by a conductive film/ground acting as a DG to conform to MIMO standards).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a structure wherein “wherein said first aperture and said second aperture are configured to provide envelope correlation coefficient larger than 0.1 between any of said adjacent focused radiation sources for separating said first aperture and said second aperture by binding the adjacent focused radiation sources within the first aperture together” using Alfakhri in the Lilja structure to form the claimed invention because it was known at the time of the invention that in a diversity system, the signals are usually correlated due to the distance between the antenna elements; and that it is required to minimize the correlation because the relationship between the correlation and diversity gain is that the lower is the correlation, the higher will be the diversity gain and vice versa. (Alfakhri p.3 Col. 2)

Regarding claim 10, Lilja does not explicitly discloses: wherein said first aperture and said second aperture are configured to provide envelope correlation coefficient smaller than 0.1 between any focused radiation sources of the first aperture and the second aperture for separating said first aperture and said second aperture.
However, Alfakhri in figures 1-7 teaches a structure wherein said first aperture and said second aperture (Fig. 1c apertures between conductive portions) are configured to provide envelope correlation coefficient smaller than 0.1 between any focused radiation sources of the first aperture and the second aperture for separating said first aperture and said second aperture (see p3, col 2 and Fig. 7).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a structure “wherein said first aperture and said second aperture are configured to provide envelope correlation coefficient smaller than 0.1 between any focused radiation sources of the first aperture and the second aperture for separating said first aperture and said second aperture” using Alfakhri in the Lilja structure to form the claimed invention because it was known at the time of the invention that in a diversity system, the signals are usually correlated due to the distance between the antenna elements; and that it is required to minimize the correlation because the relationship between the correlation and diversity gain is that the lower is the correlation, the higher will be the diversity gain and vice versa. (Alfakhri p.3 Col. 2)

Regarding claim 12, Lilja in figures 1-12c discloses an insulation glass unit (p. 20, lines 24-34 and 19:34-20:3) for a wall or facade of a building envelope (p. 5, lines 17-21) for improving quality of reception of a wireless communication device inside a building from a base station located outside of the building (see figures 7-12c) by boosting transmission of electromagnetic signals through the building envelope (see p17:19-p18:6), the insulation glass unit comprising at least one electrically conductive low emissivity surface (see 7: 14-19 and 8:30–34) having at least a first aperture and a second aperture (Figures 4 and 5; a first set 20 of slot radiators and second set 22 slot radiators), wherein:
said first aperture and said second aperture (20 and 22 )are isolated from each other (see Fig. 4) for providing narrow aperture diffraction (See p. 14 lines 7-20: “slot radiators placed in a row in the vertical direction make the radiation beam of the repeater structure narrower in the vertical direction”) and to obtain diversity reception (“large fan-shaped over-the-horizon radiation pattern”) at a first frequency in shadow areas inside the building (see 15:1-7). 
Lilja does not disclose: “and a distance between said first aperture and said second aperture is between 1 and 10 meters to provide an envelope correlation coefficient of less than 0.1 for said apertures at the first frequency”.
However, Lilja teaches that the modification can be made to the slots and their separation distances according to the lowest frequency of operations (see 14: 22-31: “the distance of the slots from each other, their directions and dimensions affect the radiation properties of the slot radiators, such as the directivity and the polarization, as well as the frequency range in which the waveguide is intended to operate”) Moreover, Lilja teaches that several modifications can be made to the apertures (slots) in the wall or facade structure taking into account the field patterns of all the excited waveguide modes and the surface currents induced by them. Arrayed in a row, the radiating resonant slots act as an antenna array, so that the radiation pattern formed by them can be examined by well-known rules for designing antenna arrays. (see 12:16-26)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ Liljs teachings of analyzing surface currents by well-known rules for designing antenna arrays to determine “a distance between said first aperture and said second aperture is between 1 and 10 meters to provide an envelope correlation coefficient of less than 0.1 for said apertures at the first frequency” as claimed, because surface current equations in combination with Maxwell’s equations can arrive to the claimed parameters using antenna array analysis which was well known at the time the invention was made. (see p. 12-13)
Moreover, for the sake of argument, envelope correlation coefficient calculation and design was well known in the art, for instance, Alfakhri teaches  that the space  between antenna elements is an important factor for coupling and decoupling of electric fields between neighboring antennas in MIMO systems. It is required that MIMO antennas to be characterized for their diversity performance. In a diversity system, the signals are usually correlated due to the distance between the antenna elements. In addition, Alfakhri teaches how to evaluate the   envelope correlation coefficient calculated from scattering parameters of the antennas system. Thus, achieving an envelope correlation coefficient of less than 0.1 using the relationship between the correlation and diversity gain. (see page 3 figure 7 and equations (1) and (2))
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a structure wherein “a distance between said first aperture and said second aperture is between 1 and 10 meters to provide an envelope correlation coefficient of less than 0.1 for said apertures at the first frequency” using Alfakhri in the Lilja structure to form the claimed invention because it was known at the time of the invention that in a diversity system, the signals are usually correlated due to the distance between the antenna elements; and that it is required to minimize the correlation because the relationship between the correlation and diversity gain is that the lower is the correlation, the higher will be the diversity gain and vice versa. (Alfakhri p.3 Col. 2)

Regarding claim 13, Lilja in figures 3 discloses a unit wherein said first aperture and said second aperture (slots) are arranged with a plurality of focused radiation sources (see figure 3b), and said isolated apertures being separated by isolating the focused radiation sources of the separate apertures by binding the adjacent focused radiation sources within the first aperture together (see figure 3b all slot bounded together within one cavity to create a group pf radiation sources)
Lilja does not disclose: “by providing envelope correlation coefficient larger than 0.1 between any of said adjacent focused radiation sources, and separating the first and second aperture by providing envelope correlation coefficient smaller than 0.1 between any focused radiation sources of the first aperture and the second aperture”.
However, Lilja teaches that the modification can be made to the slots and their separation distances according to the lowest frequency of operations (see 14: 22-31: “the distance of the slots from each other, their directions and dimensions affect the radiation properties of the slot radiators, such as the directivity and the polarization, as well as the frequency range in which the waveguide is intended to operate”) Moreover, Lilja teaches that several modifications can be made to the apertures (slots) in the wall or facade structure taking into account the field patterns of all the excited waveguide modes and the surface currents induced by them. Arrayed in a row, the radiating resonant slots act as an antenna array, so that the radiation pattern formed by them can be examined by well-known rules for designing antenna arrays. (see 12:16-26)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ Liljs teachings of analyzing surface currents by well-known rules for designing antenna arrays so that “said first aperture and said second aperture are configured to provide envelope correlation coefficient larger than 0.1 between any of said adjacent focused radiation sources for separating said first aperture and said second aperture by binding the adjacent focused radiation sources within the first aperture together”, because surface current equations in combination with Maxwell’s equations can arrive to the claimed parameters using antenna array analysis which was well known at the time the invention was made. (p. 12-13)
In addition, Alfakhri teaches a structure wherein said first aperture and said second aperture (Figure 1(c): apertures created in between conductors isolated by decoupling structures (DS))  are configured to provide envelope correlation coefficient larger than 0.1 (p.3 Col 2: between 0 and 0.5) between any of said adjacent focused radiation sources for separating said first aperture and said second aperture by binding the adjacent focused radiation sources within the first aperture together (see figures 2, 6-7 and page 3, wherein envelope relation coefficient can be determined based in the relationship between correlation and gain given by equations (1-2) and wherein apertures are bounded together by a conductive film/ground acting as a DG to conform to MIMO standards).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a structure wherein “wherein said first aperture and said second aperture are configured to provide envelope correlation coefficient larger than 0.1 between any of said adjacent focused radiation sources for separating said first aperture and said second aperture by binding the adjacent focused radiation sources within the first aperture together” using Alfakhri in the Lilja structure to form the claimed invention because it was known at the time of the invention that in a diversity system, the signals are usually correlated due to the distance between the antenna elements; and that it is required to minimize the correlation because the relationship between the correlation and diversity gain is that the lower is the correlation, the higher will be the diversity gain and vice versa. (Alfakhri p.3 Col. 2)

Regarding claim 15, Lilja in figures 1-12c discloses an insulation glass unit (p. 20, lines 24-34 and 19:34-20:3) for a wall or facade of a building envelope (p. 5, lines 17-21) for improving quality of reception of a wireless communication device inside a building from a base station located outside of the building (see figures 7-12c) by boosting transmission of electromagnetic signals through the building envelope (see p17:19-p18:6), the insulation glass unit comprising at least two glass panes (see 20:24-34) and at least one of the two glass panes comprising at least one electrically conductive low emissivity surface (see 7: 14-19 and 8:30–34) having at least a first aperture and a second aperture (Figures 4 and 5; a first set 20 of slot radiators and second set 22 slot radiators), wherein:
said first aperture and said second aperture (20 and 22 )are isolated from each other (see Fig. 4) for providing narrow aperture diffraction (See p. 14 lines 7-20: “slot radiators placed in a row in the vertical direction make the radiation beam of the repeater structure narrower in the vertical direction”) and to obtain diversity reception (“large fan-shaped over-the-horizon radiation pattern”) at a first frequency in shadow areas inside the building (see 15:1-7). 
Lilja does not disclose: “and a distance between said first aperture and said second aperture is between 1 and 10 meters to provide an envelope correlation coefficient of less than 0.1 for said apertures at the first frequency”.
However, Lilja teaches that the modification can be made to the slots and their separation distances according to the lowest frequency of operations (see 14: 22-31: “the distance of the slots from each other, their directions and dimensions affect the radiation properties of the slot radiators, such as the directivity and the polarization, as well as the frequency range in which the waveguide is intended to operate”) Moreover, Lilja teaches that several modifications can be made to the apertures (slots) in the wall or facade structure taking into account the field patterns of all the excited waveguide modes and the surface currents induced by them. Arrayed in a row, the radiating resonant slots act as an antenna array, so that the radiation pattern formed by them can be examined by well-known rules for designing antenna arrays. (see 12:16-26)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ Liljs teachings of analyzing surface currents by well-known rules for designing antenna arrays to determine “a distance between said first aperture and said second aperture is between 1 and 10 meters to provide an envelope correlation coefficient of less than 0.1 for said apertures at the first frequency” as claimed, because surface current equations in combination with Maxwell’s equations can arrive to the claimed parameters using antenna array analysis which was well known at the time the invention was made. (see p. 12-13)
Moreover, for the sake of argument, envelope correlation coefficient calculation and design was well known in the art, for instance, Alfakhri teaches  that the space  between antenna elements is an important factor for coupling and decoupling of electric fields between neighboring antennas in MIMO systems. It is required that MIMO antennas to be characterized for their diversity performance. In a diversity system, the signals are usually correlated due to the distance between the antenna elements. In addition, Alfakhri teaches how to evaluate the   envelope correlation coefficient calculated from scattering parameters of the antennas system. Thus, achieving an envelope correlation coefficient of less than 0.1 using the relationship between the correlation and diversity gain. (see page 3 figure 7 and equations (1) and (2))
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a structure wherein “a distance between said first aperture and said second aperture is between 1 and 10 meters to provide an envelope correlation coefficient of less than 0.1 for said apertures at the first frequency” using Alfakhri in the Lilja structure to form the claimed invention because it was known at the time of the invention that in a diversity system, the signals are usually correlated due to the distance between the antenna elements; and that it is required to minimize the correlation because the relationship between the correlation and diversity gain is that the lower is the correlation, the higher will be the diversity gain and vice versa. (Alfakhri p.3 Col. 2)

Regarding claim 16, Lilja in figures 1-12 discloses a unit wherein said first aperture and said second aperture (21) are in the same glass pane.

Regarding claim 17, Lilja in figures 1-12 discloses a unit wherein said first aperture (21) and said second aperture (23) are in different glass panes.

Regarding claim 18, Lilja in figures 3 discloses a unit wherein said first aperture and said second aperture (slots) are isolated from each other (see separation distances), wherein each of the isolated apertures comprises a plurality of focused radiation sources next to each other in a direction defined by the physical width of the aperture (see figure 3b and page 15: The set of slot radiators radiating to a shadow area can be modified to cover a large fan-like area within the shadow area or to direct radiation in a pen-like beam), 
Lilja does not explicitly discloses: “wherein said first aperture and said second aperture are configured to provide envelope correlation coefficient larger than 0.1 between any of said adjacent focused radiation sources for separating said first aperture and said second aperture by binding the adjacent focused radiation sources within the first aperture together”.
However, Lilja teaches that the modification can be made to the slots and their separation distances according to the lowest frequency of operations (see 14: 22-31: “the distance of the slots from each other, their directions and dimensions affect the radiation properties of the slot radiators, such as the directivity and the polarization, as well as the frequency range in which the waveguide is intended to operate”) Moreover, Lilja teaches that several modifications can be made to the apertures (slots) in the wall or facade structure taking into account the field patterns of all the excited waveguide modes and the surface currents induced by them. Arrayed in a row, the radiating resonant slots act as an antenna array, so that the radiation pattern formed by them can be examined by well-known rules for designing antenna arrays. (see 12:16-26)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ Liljs teachings of analyzing surface currents by well-known rules for designing antenna arrays so that “said first aperture and said second aperture are configured to provide envelope correlation coefficient larger than 0.1 between any of said adjacent focused radiation sources for separating said first aperture and said second aperture by binding the adjacent focused radiation sources within the first aperture together”, because surface current equations in combination with Maxwell’s equations can arrive to the claimed parameters using antenna array analysis which was well known at the time the invention was made. (p. 12-13)
In addition, Alfakhri teaches a structure wherein said first aperture and said second aperture (Figure 1(c): apertures created in between conductors isolated by decoupling structures (DS))  are configured to provide envelope correlation coefficient larger than 0.1 (p.3 Col 2: between 0 and 0.5) between any of said adjacent focused radiation sources for separating said first aperture and said second aperture by binding the adjacent focused radiation sources within the first aperture together (see figures 2, 6-7 and page 3, wherein envelope relation coefficient can be determined based in the relationship between correlation and gain given by equations (1-2) and wherein apertures are bounded together by a conductive film/ground acting as a DG to conform to MIMO standards).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a structure wherein “wherein said first aperture and said second aperture are configured to provide envelope correlation coefficient larger than 0.1 between any of said adjacent focused radiation sources for separating said first aperture and said second aperture by binding the adjacent focused radiation sources within the first aperture together” using Alfakhri in the Lilja structure to form the claimed invention because it was known at the time of the invention that in a diversity system, the signals are usually correlated due to the distance between the antenna elements; and that it is required to minimize the correlation because the relationship between the correlation and diversity gain is that the lower is the correlation, the higher will be the diversity gain and vice versa. (Alfakhri p.3 Col. 2)

Regarding claim 19, Lilja does not explicitly discloses: wherein said first aperture and said second aperture are configured to provide envelope correlation coefficient smaller than 0.1 between any focused radiation sources of the first aperture and the second aperture for separating said first aperture and said second aperture.
However, Alfakhri in figures 1-7 teaches a structure wherein said first aperture and said second aperture (Fig. 1c apertures between conductive portions) are configured to provide envelope correlation coefficient smaller than 0.1 between any focused radiation sources of the first aperture and the second aperture for separating said first aperture and said second aperture (see p3, col 2 and Fig. 7).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a structure “wherein said first aperture and said second aperture are configured to provide envelope correlation coefficient smaller than 0.1 between any focused radiation sources of the first aperture and the second aperture for separating said first aperture and said second aperture” using Alfakhri in the Lilja structure to form the claimed invention because it was known at the time of the invention that in a diversity system, the signals are usually correlated due to the distance between the antenna elements; and that it is required to minimize the correlation because the relationship between the correlation and diversity gain is that the lower is the correlation, the higher will be the diversity gain and vice versa. (Alfakhri p.3 Col. 2)

Allowable Subject Matter
Claims 11, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, the prior art of record does not teach or suggests “an envelope correlation coefficient larger than 0.5 between any of said adjacent focused radiation sources, and separating the first and second aperture by providing envelope correlation coefficient smaller than 0.1 between any focused radiation sources of the first aperture and the second aperture, wherein said at least one opening is configured to generate an electric field so that at least partly interlaced edges of said at least one opening are interlaced in the direction of the electric field effective across said edges to provide said envelope correlation coefficient larger than 0.5.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845